Citation Nr: 0216345	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-06 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an award of dependency and indemnity 
compensation from October 14, 1983, to February 6, 1991.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  He died in July 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2001 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that an effective date earlier than January 1, 
1999, for the award of dependency and indemnity compensation 
benefits was not warranted.  A hearing was held before the 
undersigned member of the Board at the RO (a Travel Board 
hearing) in August 2002.  

For clarification purposes, it is pointed out that the 
appellant specifically claims that she is entitled to 
dependency and indemnity compensation benefits from October 
14, 1983, when she had originally filed a claim for such 
benefits, to February 6, 1991, when she remarried.  She and 
her representative concede that she was not entitled to 
benefits from February 1991 until January 1, 1999 (a month 
after her spouse passed away).  See 38 C.F.R. § 3.50 (2002).  
As such, the issue in appellate status is as characterized 
above.  



FINDINGS OF FACT

1.  The RO, by a rating decision dated in December 1983, 
denied the appellant's October 1983 claim for dependency and 
indemnity compensation benefits (i.e. service connection for 
the cause of the veteran's death).

2.  As the appellant did not file an appeal, the December 
1983 rating decision became final.

3.  In February 1999, the RO received from the appellant a 
new claim for dependency and indemnity compensation benefits.

4.  By a March 1999 rating decision, the RO established 
service connection for the cause of the veteran's death (i.e. 
entitlement to dependency and indemnity compensation 
benefits), effective from January 1, 1999.  


CONCLUSION OF LAW

The criteria for an award of dependency and indemnity 
compensation from October 14, 1983 to February 6, 1991, have 
not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.114, 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend, in substance, 
that an earlier effective date is warranted for the grant of 
dependency and indemnity compensation benefits.  As a 
preliminary matter, the Board finds that, with respect to 
this claim, all relevant evidence has been properly developed 
and that no further assistance to the appellant is required 
in order to comply with the duty to assist.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)); see also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  As will be discussed below, 
earlier effective date claims, such as the one before the 
Board in the decision below, generally involve a 
determination as to when a claim was received.  The relevant 
evidence to review is already of record, and the appellant 
does not claim otherwise.  

In any event, in a May 2001 letter attached to the statement 
of the case, the RO explained, among other things, the VCAA.  
The statement of the case itself as well as a supplemental 
statement of the case issued in August 2002 also provided 
more than adequate notification of the information necessary 
to substantiate the claim. 

The record reflects that the veteran died on July [redacted], 1983, 
and that the immediate cause of death was mesothelioma of the 
chest.  On October 14, 1983, the RO received from the 
appellant an Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(VA Form 21-534).  Thereafter, in a December 1983 rating 
decision, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death. 
Specifically, the RO determined that the evidence did not 
establish that the veteran's death was related to his service 
or to exposure to asbestos in service.  In a letter dated in 
December 1983, the appellant was provided with notice of this 
decision and was provided with notice of her appellate 
rights.  The appellant did not appeal this decision.

In February 1999, the RO received from appellant another 
claim for entitlement to dependency and indemnity 
compensation benefits.  In her application, she noted that 
her second spouse had died in December 1998, and that she and 
this spouse had married on February 6, 1991.  Thereafter, in 
a March 1999 decision the RO granted service connection for 
the cause of the veteran's death and thus entitlement to 
dependency and indemnity compensation benefits, effective 
from January 1, 1999.  The RO pointed out that VA Circular 
21-88-8, dated May 11, 1988, was reviewed, in which it was 
noted that there was a relationship between certain 
disorders, to include mesothelioma (the immediate cause of 
the veteran's death), and exposure to asbestos.  

The appellant has perfected an appeal as to the effective 
date assigned for the award of dependency and indemnity 
compensation.  Specifically, as noted above, she claims that 
she is entitled to these benefits from October 14, 1983, when 
she had originally filed a claim for such benefits, to 
February 6, 1991, when she remarried.  (She and her 
representative concede that she was not entitled to benefits 
from February 1991 until January 1, 1999.  See 38 C.F.R. 
§§ 3.5, 3.50 (2002)).  The appellant has essentially argued 
that since service connection was ultimately established for 
the cause of the veteran's death, this should have been 
granted back when she originally filed this claim (which was 
subsequently denied).

In the alternative, as noted in testimony provided in August 
2002, it is contended that the appellant is entitled to such 
benefits from May 1988 when VA Circular 21-88-8 was issued.  

The Board notes that the effective date of an award of 
dependency and indemnity compensation for which an 
application is received within one year from the date of 
death shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(1) (West 1991 & Supp. 2001).  
This statutory provision is implemented by regulation which 
provides that the effective date of an award based on 
service-connected death after separation from service is the 
first day of the month in which the veteran's death occurred 
if the claim is received within 1 year after the date of 
death; otherwise, it is the date of receipt of the claim.  
38 C.F.R. § 3.400(c)(2) (2002).

However, for a reopened claim after final adjudication, the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2001); see also 38 C.F.R. § 3.400 (2002).  The 
implementing regulation provides that, for a reopened claim 
after final adjudication, the effective date is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2002). 

Regulations further provide that where compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where compensation is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a) (2002).  The provisions of 38 C.F.R. § 3.114 apply 
both to original and reopened claims as well as claims for 
increase.  Specifically, the effective dates of awards under 
38 C.F.R. § 3.114 are assigned as follows:

(1) If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within 
one year from that date, benefits may be authorized from 
the effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one 
year prior to the date of administrative determination 
of entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.

38 C.F.R. § 3.114(a).

Regarding the former contention to the effect that the 
appellant is entitled to dependency and indemnity 
compensation benefits from October 14, 1983 - when she had 
originally filed a claim for such benefits - the Board points 
out that, as noted, this claim was adjudicated in December 
1983 and the appellant did not appeal this decision (and does 
not allege otherwise).  As such, it is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2002).  

Therefore, her February 1999 claim for dependency and 
indemnity compensation benefits was a "reopened claim," and 
when granted, the effective date could not have been earlier 
than the date of receipt of application, and clearly, not in 
October 1983, barring clear and unmistakable error in the 
December 1983 RO decision, which has not been alleged.  See 
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2002); see also 38 C.F.R. § 3.105 (2002).

As noted, the appellant and her representative alternatively 
contend that the appellant is entitled to such benefits from 
May 1988 when VA Circular 21-88-8 was issued.  Initially, the 
Board notes that DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) is not a liberalizing law or a 
liberalizing VA issue, but rather a circular that provides 
guidelines for considering asbestos compensation claims.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  

Specifically, the circular emphasizes the following criteria 
when assessing asbestos claims, criteria which the BVA failed 
to take into account in its decision.  First, it is pointed 
out that "the latent period varies from 10 to 45 or more 
years between first exposure [to asbestos] and development of 
the disease."  Second, "[p]ersons with asbestos exposure 
have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer."  
Third, "U.S. Navy veterans were exposed to chrysotile 
products as well as amosite and crocidolite since these 
varieties of African asbestos were used extensively in 
military ship construction." See Department of Veterans 
Benefits, Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); see also Ennis v. 
Brown, 4 Vet. App. 523 (1993).  

As this circular is not a liberalizing law or issue, the 
dictates of 38 C.F.R. § 3.114 (2002) are not for application 
in this matter.  As an aside, the Board points out that even 
if these guidelines were considered a liberalizing issue, 
under the applicable regulations the appellant would still 
not be entitled to an earlier effective date for receipt of 
the benefits sought, because prior to January 1999 - or more 
specifically, during the year prior to January 1999, where 
benefits could have been awarded - she was married.  See 
38 C.F.R. §§ 3.5, 3.50, 3.114 (2002).  

Finally, the appellant and her representative argued, during 
the August 2002 Travel Board hearing, that precedent set in 
the "Nehmer" decision, with respect to effective dates, 
applies here.  Specifically, they are referring to Nehmer v. 
United States Veterans Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I) (other clarifying opinions 
followed this decision, however, for the sake of brevity, it 
is not necessary to discuss them), wherein a United States 
District Court voided all benefit denials under 38 C.F.R. § 
3.311a, the "dioxin" (Agent Orange) regulation, which was 
promulgated under the "Dioxin and Radiation Exposure 
Compensation Standards Act," 38 U.S.C.A. § 1154(a), and 
invalidated that portion of the regulation which denied 
service connection for all other diseases (alleged to have 
been due to Agent Orange exposure) but chloracne; and, as 
pertinent to the appellant's argument herein, pursuant to a 
May 1991 Final Stipulation and Order reached by the parties 
in the Nehmer case (Beverly Nehmer, et al. v. United States 
Veterans Administration, et al., hereafter the Nehmer 
stipulation), it was ordered that with regard to any relevant 
claims (those involving service connection for diseases 
associated with herbicide exposure) filed after May 3, 1989, 
the effective date for beginning compensation awarded due to 
any new rules promulgated (the District Court had also 
remanded the case to the VA for revision of the regulation in 
accordance with its ruling) pursuant to the Nehmer decision 
would be the date the claim was filed or the date the veteran 
became disabled or died, whichever was later.  

In other words, it is conceivable that a liberalizing 
regulation promulgated subsequent to the Nehmer decision 
could have the effect of establishing entitlement to certain 
compensation years prior to the effective date of that 
regulation.  In fact, for example, a final rule issued 
effective in November 1996 amended 38 C.F.R. § 3.307(a) and 
3.309(e), by establishing presumptive service connection for 
prostate cancer based on exposure to herbicides, see 61 Fed. 
Reg. 57586-57589 (November 7, 1996), and under the 
stipulation noted above, certain class members would be 
eligible for retroactive benefits back more than a year 
(specifically, class members consisting of those appellants 
whose claims had been denied under 38 C.F.R. § 3.311a and the 
denials of which were subsequently voided by the District 
Court).  

As can be gathered from the discussion above, the Nehmer 
decision dealt with a unique set of circumstances and 
involved a specific class of claimants and potential 
claimants, namely those who were exposed (or whose deceased 
spouse/parent/child was exposed) to Agent Orange.  The 
stipulation is unique to that case and did not set a 
precedent when dealing with other types of claims, to include 
those based on asbestos exposure.  Clearly, the Nehmer 
decision and stipulation are not for application in this 
matter.  

To sum up, the appellant's October 1983 claim for dependency 
and indemnity compensation benefits was denied by an 
unappealed December 1983 RO decision.  Thereafter, upon 
receipt of a new claim for such benefits in February 1999, 
service connection was established for the cause of the 
veteran's death by decision of March 1999, and an effective 
date of January 1, 1999, was assigned.  In view of the above 
discussed laws and regulations, as applied to the facts of 
this case, the preponderance of the evidence is against an 
effective date earlier than January 1, 1999, for the 
establishment of entitlement to dependency and indemnity 
compensation benefits, and as such, an award of such 
compensation from October 14, 1983 to February 6, 1991, is 
not warranted.  The appellant's claim is denied.



ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

